Citation Nr: 1427426	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability, claimed as entitlement to service connection for bilateral hearing loss, but not including any symptoms associated with the already service-connected central vestibular disorder. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the St. Petersburg, Florida RO.

When this case was before the Board in December 2011, it was decided in part and remanded in part for further development.  While the case was in remand status the issue of entitlement to service connection for gastrointestinal disability was resolved by a September 2012 rating decision granting the benefit sought.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran was afforded a VA audiological examination in October 2007 to determine the etiology of his tinnitus and bilateral hearing loss.  The audiologist diagnosed asymmetrical sensorineural hearing loss and stated that this asymmetry, as well as the Veteran's dizziness, suggested the possibility of medical pathology.  The audiologist concluded that the Veteran was in need of an ENT examination to rule out retrocochlear pathology before an opinion could be rendered. 

Accordingly, when this case was before the Board in December 2011, the Board remanded the hearing loss and tinnitus claims for a new VA examination to determine the nature and etiology of any ear disabilities present.  The Board directed that the Veteran be afforded an examination by an examiner with appropriate expertise to determine the etiology of any ear disability present during the period of the claim.

Although the Veteran was afforded a VA examination in February 2012, the examination was conducted by an audiologist, not a physician qualified to identify each ear disability present.  As a result, retrocochlear pathology was not addressed as requested by the October 2007 examiner.  Therefore, a new examination, to be performed by a qualified physician, is in order.

Additionally, the February 2012 audiologist opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss and that the tinnitus was less likely than not caused by or a result of military noise exposure.  However, during an April 2011 VA examination addressing the Veteran's service connected central vestibular disorder, the examiner stated that the tinnitus was probably related to military noise exposure but could be associated with certain vestibular disorders.  While this latter opinion does not provide an adequate rationale, it suggests that the Veteran's tinnitus may be related to service or his service-connected central vestibular disorder.  

In light of these circumstances, this case must be remanded for a new examination to be conducted by a physician qualified to determine the etiology of the Veteran's hearing loss, tinnitus, and any other ear disabilities present during the period of the claim.
	
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the etiology of all ear disorders (other than the already service-connected central vestibular disorder) present during the period of this claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state a medical opinion with respect to the Veteran's hearing loss, tinnitus, and each additional ear disability present during the period of the claim (other than the already service-connected central vestibular disorder) as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the service-connected central vestibular disorder.  

	With respect to the tinnitus, the examiner should also state whether there is a 50 percent or better probability that it is etiologically related to the Veteran's hearing loss.  

	For the purposes of these opinions, the examiner should assume the Veteran is a reliable historian. 

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

     3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

     4.  Then, the RO or the AMC should readjudicate the                                                                                                                                                                       issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

